-------- --------·    ----------------




                           IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF PENNSYLVANIA

          UNITED STATES OF AMERICA
                                                                CRIMINAL ACTION
                 v.                                             15-00049

          JEROME WILSON                                         CIVIL ACTION
                                                                18-4609


          Augus4k_, 2019                                                            Anita B. Brody, J.


                                                  MEMORANDUM

                   Currently before me is Jerome Wilson's pro se Motion Under 28 U.S.C. § 2255 to

          Vacate, Set Aside, or Correct Sentence. For the reasons set forth below, I will deny Wilson's

          § 2255 motion.

          I. BACKGROUND

                 On February 10, 2015, a grand jury in the Eastern District of Pennsylvania returned an

          indictment charging Wilson with two counts ofbank robbery under 18 U.S.C. § 2113(a), and one

          count of attempted bank robbery under 18 U.S. C. § 2113(a). During each crime, Wilson entered

          a bank in the Philadelphia region, and handed the teller a note demanding cash. One of the notes

          read: "This is a hold up, enty draws [sic] now or else! !" While the tellers at two of the banks

          gave Wilson money, the teller at the third bank refused, and Wilson left without receiving cash.

          On May 20, 2015, Wilson pleaded guilty before me to all three counts charged in the indictment.

                 The presentence report ("PSR") recommended that Wilson be classified as a career

          offender because§ 2113(a) was a "crime of violence" under the Federal Sentencing Guidelines,

          and Wilson had two prior convictions under that statute. It also recommended that Wilson

          receive a "threat of death" enhancement. Application of the career-offender enhancement



                                                            1
--   -----------




         increased Wilson's criminal history category from IV to VI and his total offense level from 27 to

         32. Because the PSR also recommended that Wilson receive a 3-level downward adjustment of

         his offense level for acceptance of responsibility, his total recommended offense level was 29.

         The resulting Federal Sentencing Guidelines range was 151 to 188 months.

                 Wilson objected to being classified as a career offender, arguing that§ 2113(a) was not a

         "crime ofviolence." After supplemental briefmg on the issue, this Court determined that§

         2113(a) was a "crime of violence" under the Guidelines because a conviction under§ 2113(a)

         requires the "use, attempted use, or threatened use of force." See ECF No. 36.

                 This Court also applied the threat-of-death enhancement. However, this did not increase

         the total offense level beyond 29-the offense level resulting from the career-offender

         enhancement. Accordingly, this Court adopted the PSR and determined the Guidelines range to

         be 151 to 188 months. On August 16, 2016, this Court sentenced Wilson to 151 months'

         imprisonment, three years of supervised release, restitution of $3,122, and a special assessment

         of$300.

                 Wilson appealed his sentence. On appeal, Wilson challenged this Court's application of

         both the career-offender enhancement and the threat-of-death enhancement. On November 7,

         2017, the Third Circuit rejected bothofWilson's arguments and affirmed this Court's sentencing

         order. The Third Circuit held that "bank robbery by intimidation, as set forth in§ 2113(a),

         categorically qualifies as a crime of violence" under the Guidelines. United States v. Wilson, 880

         F.3d 80, 88 (2018). Therefore, "the District Court was correct to apply the career -offender

         enhancement." Id. Additionally, the Third Circuit held that application of the threat-of-death

         enhancement was not plain error1 because "the threat-of-death enhancement did not affect


         1
          The Third Circuit applied the plain error standard because Wilson did not object to the threat-of-death
         enhancement at sentencing. Wilson, 880 F.3d at 88.

                                                             2
----------




     [Wilson's] sentence." This was because "the District Court correctly applied the career-offender

     enhancement, and the threat-of-death enhancement did not increase Wilson's sentence beyond

     the sentence mandated by the career-offender enhancement." Id.

             On October 25, 2018, Wilson filed his ProSe Motion Under 28 U.S.C. § 2255 to Vacate,

     Set Aside, or Correct Sentence.

     II. STANDARD OF REVIEW

             Section 2255 empowers a court to "vacate, set aside or correct" a sentence that "was

     imposed in violation ofthe Constitution or laws of the United States." 28 U.S.C. § 2255(a). "A

     section 2255 petition is not a substitute for an appeal, nor may it be used to relitigate matters

     decided adversely on appeal." Gov't ofVirgin Islands v. Nicholas, 759 F.2d 1073, 1074-75 (3d

     Cir. 1985) (citation omitted). If a party is entitled to relief under§ 2255(a), "the court shall

     vacate and set the judgment aside and shall discharge the prisoner or resentence him or grant a

     new trial or correct the sentence as may appear appropriate." Id. § 2255(b). A petitioner is

     entitled to an evidentiary hearing unless the motion, files, and records of the case show

     conclusively that the petitioner is not entitled to relief_2 Id.

     III. DISCUSSION

             Wilson contends he is entitled to relief because his trial counsel rendered ineffective

     assistance of counsel.

             In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court established the

     legal framework for determiiring Sixth Amendment claims of ineffective assistance of counsel.

     Strickland sets forth a two-part test for claims of ineffective assistance of counsel:

             First, the defendant must show that counsel's performance was deficient. This
             requires showing that counsel made errors so serious that counsel was not

     2
      Wilson is not entitled to an evidentiary hearing because the record conclusively establishes that his
     claims are not meritorious.

                                                          3
       functioning as the "counsel" guaranteed the defendant by the Sixth Amendment.
       Second, the defendant must show that the deficient performance prejudiced the
       defense. This requires showing that counsel's errors were so serious as to deprive
       the defendant of a fair trial, a trial whose result is reliable.

Strickland, 466 U.S. at 687. "Under Strickland's first prong, a court must determine whether, in

light of all the circumstances, the identified acts or omissions of counsel were outside the range

of professionally competent assistance." Grant v. Lockett, 709 F.3d 224, 234 (3d Cir. 2013). A

court's evaluation of an attorney's performance must be "highly deferential." Strickland, 466

U.S. at 689. "A fair assessment of attorney performance requires that every effort be made to

eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel's

challenged conduct, and to evaluate the conduct from counsel's perspective at the time." Id

"[A] court must indulge a strong presumption that counsel's conduct falls within the wide range

of reasonable professional assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action might be considered sound trial strategy." Id

(internal quotation marks omitted). The second prong of Strickland, prejudice, requires a

petitioner to show that "there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome." !d. at 694.

       Accordingly, "[t]here can be no Sixth Amendment deprivation of effective counsel based

on an attorney's failure to raise a meritless argument." United States v. Sanders, 165 F.3d 248,

253 (3d Cir. 1999).

       Wilson argues that his trial counsel was ineffective in two ways. Wilson contends that his

trial counsel was ineffective for failing to prove that Wilson did not commit a crime of violence.

Additionally, Wilson argues that his counsel was ineffective for failing to argue that the threat-




                                                  4
of-death enhancement was improper. For the reasons discussed below, his claims do not provide

a basis for relief. 3

    A. Application of the Career Offender Enhancements (Grounds Two and Four)

        Wilson argues that his trial counsel was ineffective for failing to prove that Wilson did

not commit a crime of violence.

        On appeal, Wilson raised this exact issue, and challenged this Court's finding that bank

robbery was a "crime of violence." The Third Circuit rejected Wilson's argument and affirmed

this Court, holding that "bank robbery by intimidation, as set forth in§ 2113(a), categorically

qualifies as a crime of violence under§ 4Bl.2(a)'s 'elements' clause." Wilson, 880 F.3d at 88.

Because the Third Circuit already rejected Wilson's argument on direct appeal, counsel cannot

be ineffective for failing to win this meritless argument. 4

    B. Two-Level Enhancement for Threat of Death (Grounds One and Three)

        Wilson argues that the threat-of-death enhancement was improperly applied because the

phrase "or else" on the note he handed to one of the bank tellers was not unambiguously a threat

of death. He also argues that his trial counsel was ineffective for failing to object to the threat-of-

death enhancement. When this Court applied the threat-of-death enhancement to Wilson's

sentence, this made no difference to his sentence because it did not increase the total offense

level beyond 29-the offense level resulting from the properly-applied career-offender

enhancement.



3
 Wilson also argues that this Court made two errors, and that this is grounds for relief. However, these
errors were raised in Wilson's direct appeal and were already rejected by the Third Circuit. See Wilson,
880 F.3d at 83-88.
4
  Wilson contends that the intimidation element of§ 2113(a) could not have been met without a statement
from the bank teller as to whether she felt intimidated. However, intimidation under§ 2113(a) is
determined under an objective standard. Wilson, 880 F.3d at 85.

                                                     5
         Accordingly, the Third Circuit held that this Court did not commit plain error in applying

the enhancement, because doing so had no impact on Wilson's sentence. Wilson, 880 F.3d at 88.

Because applying the enhancement did not affect Wilson's sentence, Wilson cannot establish the

prejudice prong of the Strickland standard, and his ineffective assistance of counsel argument

fails.

IV. CONCLUSION

         For the reasons set forth above, I will deny Wilson's prose Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence. There is no basis for the issuance of a

certificate of appealability. 5




                                                                 ·1:,(·i;Oif
Copies VIA ECF on _ _ _ to:             Copies MAILED on D               to:
                                                          '
                                         ~~ e.,·ts-*, JJk.




5
 A court may issue a certificate of appealability "only if the applicant has made a substantial
showing of the denial of a constitutional right." 28 U.S.C. § 2253(c). "Where a district court has
rejected the constitutional claims on the merits, the showing required to satisfy§ 2253(c) is
straightforward: The petitioner must demonstrate that reasonable jurists would find the district
court's assessment of the constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S.
473, 484 (2000). Wilson has not shown that reasonable jurists would find this Court's assessment
of his constitutional claims debatable or wrong.


                                                    6
